Citation Nr: 1813311	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 19, 1970 to March 10, 1971, and from March 11, 1971 to February 23, 1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO, inter alia, determined that the appellant's service was dishonorable for VA purposes, and therefore a bar to VA compensation benefits.  A February 2013 statement of the case (SOC) continued to find that the appellant's service was dishonorable for VA purposes, precluding VA compensation benefits.

During the pendency of the appeal, in a May 2016 administrative decision, the RO, inter alia, determined that the appellant's service from May 19, 1970 to March 10, 1971 was honorable for VA purposes, and that the appellant was therefore eligible for VA compensation benefits for this period of service.  The RO also determined that the appellant's service from March 11, 1971 to February 23, 1972 was dishonorable for VA purposes, and that the appellant was therefore not eligible for VA compensation benefits for this period of service.  However, in an August 2017 administrative decision, the RO, correcting its prior decision in part, inter alia, determined that the appellant's entire service was considered dishonorable for VA purposes, and that the appellant was therefore not eligible for VA compensation benefits for any period of service.  A September 2017 supplemental SOC continued to find the appellant's character of discharge dishonorable for VA purposes.


FINDINGS OF FACT

1.  The appellant entered active service (with a commitment of two years of active service) on May 19, 1970; and on March 10, 1971, prior to the completion of his two-year obligation, the appellant received an honorable discharge for purposes of immediate reenlistment.

2.  The appellant re-enlisted into active service on March 11, 1971, and on February 23, 1972, he received a discharge under other than honorable conditions because of willful and persistent misconduct.

3.  During his service, the appellant was absent without leave (AWOL) from June 1, 1971 to August 26, 1971, and from September 13, 1971 to February 1, 1972, a total of 227 days.

4.  The evidence does not suggest, and neither the appellant nor his attorney has alleged, that the appellant was insane at the time of the offenses leading up to his final discharge from service.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to VA compensation benefits.  38 U.S.C. §§ 101, 5103, 5103A, 5107, 5303 (2012); 38 C.F.R. § 3.1, 3.12, 3.13, 3.102, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulations have been met in this case.  First, VA notified the appellant in a March 2010 letter of the information and evidence needed to establish eligibility for VA compensation benefits, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (describing that the general elements of notice apply to a character of discharge determination).  In addition, VA enclosed a copy of 38 C.F.R. § 3.12, the applicable regulation for character of discharge determinations.

Additionally, VA assisted the appellant in obtaining all relevant records needed to establish veteran status.  There is no evidence that additional relevant records have yet to be requested or obtained.

The Board will therefore proceed to the merits of the matter on appeal.

II.  Analysis

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 U.S.C. § 101(2); see 38 C.F.R. § 3.1(d).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).

However, the provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (with specified exceptions to this condition).  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c).

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (including a discharge under other than honorable conditions, if it is determined it was issued because of willful and persistent misconduct; however, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

The payment of VA compensation or pension benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation. 38 U.S.C. § 5303(b).

In this case, there are two DD Form 214s of record.  One DD Form 214 reflects that the appellant served on active duty from May 19, 1970 to March 10, 1971 and received an honorable discharge.  Another DD Form 214 reflects that the appellant served on active duty from March 11, 1971 to February 23, 1972 and received a discharge under conditions other than honorable.

A review of the appellant's service personnel records reveals that the appellant originally enlisted for a period of two years, and entered active service on May 19, 1970.  On March 10, 1971, prior to the completion of his two-year obligation, the appellant received an honorable discharge for purposes of immediate reenlistment. The next day, on March 11, 1971, the appellant reenlisted for a period of three years and began active service.  

In September 1971, the appellant received non-judicial punishment (which included being reduced to the grade of Private E-1) for being AWOL from his military police unit in Vietnam from June 1, 1971 to August 26, 1971, a total of 86 days.  On February 11, 1972, court-martial charges were preferred against the appellant for being AWOL from his unit from September 13, 1971 to February 1, 1972, a total of 141 days, with recommendation of trial by special court martial.  A February 1972 disposition form (DA Form 2496) notes "no reason for last AWOL."  On February 15, 1972, the appellant voluntarily requested a discharge for the good of the service after being advised by legal counsel of the basis for his contemplated trial by court-martial for an offense punishable by a bad conduct or dishonorable discharge, of the effects of his request for discharge, and the rights available to him.  At the time of his request, he further acknowledged that he understood that if his request for discharge was accepted, he could be discharged under other than honorable conditions, furnished an undesirable discharge certificate, and deprived of many or all benefits administered by the VA.  On February 16, 1972, the appellant's commander recommended that the appellant's request be approved.  He stated that the careful review of the appellant's records in conjunction with his negative attitude toward honorable service indicated that the best interest of the U.S. Army would be served by approval of the request.  On February 23, 1972, the separation authority approved the request for discharge for the good of the service.  Accordingly, on February 23, 1972, the appellant was discharged for the good of the service under the provisions of paragraph 10-2, Army Regulation 635-200.  

The appellant's February 1972 service separation examination report noted that there was no reasonable grounds for belief that the appellant had or ever had been mentally defective, deranged or abnormal, and that a psychiatric examination was not deemed to be appropriate.  In February 2014, the Army Board for Correction of Military Records denied the appellant's request to upgrade his undesirable discharge to an honorable or general discharge.  

First, the Board notes that one of the appellant's DD Form 214s reflects that the appellant received an honorable discharge from his active service from May 19, 1970 to March 10, 1971.  However, generally, a discharge in order to reenlist during the Vietnam era is considered a conditional discharge, and the entire period of service under this circumstance constitutes one period of service.  See 38 C.F.R. § 3.13(b).  As such, entitlement to benefits will be determined by the character of the final termination of such period of service.  See id.  An exception to this general rule is set forth in 38 C.F.R. § 3.13(c), which provides that a person shall be considered to have been unconditionally discharged or released from active service when the following conditions are met: (1) the person served in active service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  Because the appellant was discharged on March 10, 1971, prior to the expiration of his period of obligation, he does not meet the aforementioned exception set forth in 38 C.F.R. § 3.13(c), and the appellant's first period of service cannot be considered an unconditional discharge.  Therefore, the appellant's first and second periods of service are considered as one period of service, and the final discharge from service in February 1972, under other than honorable conditions, applies to the entire period of service. 

In addition, based on the foregoing, the Board finds that the appellant's final discharge from service, under other than honorable conditions, was issued because of willful and persistent misconduct, and is therefore a bar to VA compensation benefits under 38 C.F.R. § 3.12(d).  Although it appears that the appellant resigned for the good of the service and accepted an undesirable discharge to escape trial by court-martial, he was not an officer and was not subject to trial by general court-martial, and therefore the statutory bar under 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c)(3) and the regulatory bar under 38 C.F.R. § 3.12(d)(1) are not applicable here.  It is also acknowledged that a discharge because of a minor offense is not considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  However, the appellant had a total of 227 days lost due to his periods of AWOL, out of the total 1 year, 1 month, and 20 days (or approximately 645 days) of his service, which is considerably lengthy and 35 percent of his time in service.  Also, despite receiving non-judicial punishment in September 1971 for being AWOL for 86 days, he deliberately and intentionally repeated and continued such actions from September 1971 to February 1972 by being AWOL for another 141 days, knowing full well the consequences of such actions.  Such actions were not minor offenses, and instead demonstrate willful and persistent misconduct.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming Board finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Stringham v. Brown, 8 Vet. App. 445 (1995) (upholding Board finding that multiple instances of AWOL and a failure to obey an order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming Board finding that 32 days of AWOL out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct).

The only defense to this regulatory bar to benefits is if the appellant was insane at the time of committing the offenses causing discharge or release.  However, such defense to this bar has not been raised by the appellant, his attorney, or the record.  "Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory."  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

In sum, the Board finds that the appellant's entire period of service from May 1970 to February 1972 constitutes one period of service, and the character of the final discharge, under other than honorable conditions, applies to the entire period of service.  In addition, the Board finds that the appellant's discharge, under other than honorable conditions, was issued because of willful and persistent misconduct, and thus, a bar to VA benefits.  Moreover, insanity has not been shown by the evidence of record or raised as a defense by the appellant or his attorney, and therefore further consideration in this regard is not necessary.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable here.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

As the character of the appellant's discharge from service is a bar to VA compensation benefits, the appeal is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


